10

11

12

13

14

15

16

17

-18

19

20

21

22

23

Case 2:19-0\/-00300»1\/1.1l3 Document 6-1 Filed 03/06/19 Page 1 of l

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASI-IINGTON

AT SEATTLE
RICHARD LEE JOHNSEN,
Plaintiff, Case No. Cl9-300-MJP
V_ ORDER OF DISMISSAL
OFFICER LARSON,
Defendant.

 

 

 

The Court, having reviewed the proposed complaint, the Report and Recornmendation of
the Honorable Brian A. Tsuchida, United States Magistrate Judge, any objections or responses to
that, and the remaining reoord, finds and Orders as follows:

l. The Report and Reoornmendation is ADOPTED;
2. The case is DISMISSED with prejudice;

3. The Clerl< shall send a copy of this Order to plaintiff

DATEDrhiS 55 dayof MM ,2019. %\

MTARSHA J. PECHMA
United States District J dge

 

ORDER OF DISMISSAL - l

 

